DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Knoll et al. (US 2014/0011929) (hereinafter “Knoll”).
Regarding claims 1, 5, 6, and 10, Knoll teaches a block copolymer comprising hard blocks A of vinylaromatic monomers and one or more soft blocks B of hydrogenated block copolymers of dienes and vinylaromatic monomers (¶35).  The block copolymers are preferably symmetric triblock polymers with external A blocks and one B block situated in between them (A-B-A) (¶43).  All of the block copolymers may possess this structure meeting the claim limitation of more than 50% having this structure.  The A blocks are present in preferably 10% to 50% by weight based on the total block copolymer (¶36) and have a molecular weight of preferably 5000 to 50,000 g/mol (¶40) (5 to 50 kg/mol).  The A blocks contain 1,1-diphenylethylene in a molar ratio to the sum of all monomers in block A in preferably 0.1:1 to 1:1 (¶37), which is from 9% to 50% by weight of the A blocks (calculated by Examiner).  The B block contains from 10% to 60% of the vinylaromatic monomer (¶38), which is preferably styrene (¶36) (styrene content of S), and a diene content of 20% to 60% (¶45) (vinyl bond content of V).  The B block is made of conjugated dienes such as butadiene or isoprene, preferably butadiene (¶39).  When the conjugated diene is butadiene, the equation 1.2S+V equals 60 to 120 may be met by an S value of 20% and a V value of 40% (provides a calculated value of 64, calculated by Examiner).  When the conjugated diene is isoprene, the equation S+V equals 18 to 75 may be met by an S value of 20% and a V value of 40% (provides a calculated value of 60, calculated by Examiner).
While there is not a specific block copolymer taught by Knoll which possesses these specific values, the overlapping ranges are taught by Knoll and the general structure of the block copolymer is taught by Knoll.  Therefore, one of ordinary skill in the art would have found it obvious to construct a block copolymer which meets all of the claimed limitations, and would have been motivated to do so because Knoll teaches that each of the claimed limitations are suitable for use in the disclosed block copolymer.
Regarding claims 2 and 11, Knoll teaches that the dienes of block B may be unhydrogenated or hydrogenated (¶35).  This teaching suggests that the dienes are either all unhydrogenated or all hydrogenated.  Therefore, this teaching meets the limitation of at least 80% of the dienes being hydrogenated.  Additionally, Knoll does not teach that the vinylaromatic monomer is hydrogenated and therefore this meets the limitation of “up to 10 percent” as zero is included in this range.  
The A blocks have a molecular weight of preferably 5000 to 50,000 g/mol (¶40) (5 to 50 kg/mol).  
Regarding claim 3, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a DMA tangent delta maximum at a temperature between -40° C and 10° C, at 10 rad/s angular frequency, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claim 4, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a 10% loss in elastic modulus relative to an extrapolated rubbery plateau modulus at a temperature greater than 110° C, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claim 12, Knoll teaches a thermoplastic elastomer composition comprising 5% to 99% by weight of the block copolymer (¶9, 35), and 1% to 95% by weight of a plasticizer (¶10).
Regarding claims 13, 14, and 16, Knoll teaches that the thermoplastic elastomer composition comprising the block copolymer may be used to form a noise prevention element (sound damping) or in cling films (adhesive) (¶169).

Allowable Subject Matter
Claims 7-9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 7 requires the block copolymer to contain a third block, block C, which is a poly(1,3-diene) block substantially free of styrene units, wherein the C block is positioned between the A block and the B block.  There are block copolymers which are known to include a C block as defined above (see, US 2019/0016842 to Kamei et al.).  However, Kamei et al. does not teach the position of the C block to between the A block and the B block as required.  No other prior art of record teaches or renders obvious the inclusion of a C block that is a poly(1,3-diene) block substantially free of styrene units and that is positioned between the A block and B block.  Therefore, claim 7 and its dependent claims contain allowable subject matter.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767